Exhibit RURAL LAND (LEASE) AGREEMENT Translation Party A (Lessor): People’s Government of JiangNan Town, ChangShou District, Chongqing Party B (Lessee): Chongqing Foguang Tourism Development Co., Ltd. For the purpose ofstandardizing the contractual and use rights for the transfer of the rural land, stabilizing land contract relations and protecting the legitimate rights and interests of parties, with the consent of all current land contractors of LongQiao Lake Village Group 6, we enter into the following agreement to transfer the land contractual and use rights, pursuant to the relevant laws and regulations of the Land Contracting Law of the People’s Republic of China and the Procedure of Rural Land Contractual and Use Rights
